McCay, Judge.
It is very plain, from the terms of the trust deed, that the interest of the remaindermen is not subject to the debts of the life-estate tenant, and that the judgment he has allowed to go against him, as trustee, is an unjust and illegal appropriation of the interest of the remaindermen to his (the trustee’s) private interest. The judgment was a devastavit, and a court of equity will not permit it to be enforced against the remaindermen. It is the duty of the trustee to interfere, and he does so as trustee: See the case of Wingfield, administrator, vs. Virgin et al., 51 Georgia, 139. We think, however, it would be competent for the defendant to reply and make the proper parties, and have the interest of Keaton subjected to his claim. Let guardians ad litem be appointed for the minors, and a court of equity could formally and precisely, by its decree, secure and provide for the payment of the debt without detriment to the rights of the remaindermen.
Judgment reversed.